DETAILED ACTION
	Claims 21—35 are pending and are being examined in this action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: throughout the specification “ferrochetalase” should be replaced with –ferrochelatase--.  
Appropriate correction is required.
Claim Objections
Claims 21—22 and 26 are objected to because of the following informalities:  “ferrochetalase” should be replaced with –ferrochelatase--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22—24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 is indefinite in its recitation of “a gene encoding a glutamyl tRNA reductase, a ferrochelatase, a glutamyl tRNA reductase binding protein and an aminolevulinic acid synthase”. It is not clear if applicant is claiming a single gene, encoding all four proteins, or four genes, each encoding a single protein. For purposes of examination, four genes each encoding a single protein was assumed as a single gene encoding these four proteins does not exist and is not described in the specification.  Such treatment does not relieve Applicant of the responsibility to respond to this rejection.  
Claim 23 recites the limitation "wherein the insertion, deletion, or substitution is made in a regulatory domain of the gene".  There is insufficient antecedent basis for this limitation in the claim. Claim 22, upon which claim 23 depends, is interpreted to recite four different genes. Therefor it is unclear which gene is being referred to and the scope of the claim is unclear. For the purpose of examination, the limitation is interpreted as being made in a regulatory domain of a gene encoding any one of the proteins.  
Claim 24 recites the limitation "wherein the insertion, deletion, or substitution is made in a coding sequence of the gene".  There is insufficient antecedent basis for this limitation in the claim. Claim 22, upon which claim 24 depends, is interpreted to recite four different genes. Therefor it is unclear which gene is being referred to and the scope of the claim is unclear. For the purpose of examination, the limitation is interpreted as being made in a coding sequence of a gene encoding any one of the proteins.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 25-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 recites a modification to the transgenic soybean seed of claim 21, wherein the soybean seed has been modified to have one or more nucleotide insertions, deletions, or substitutions into a gene encoding a glutamyl tRNA reductase, a ferrochelatase, a glutamyl tRNA reductase binding protein and an aminolevulinic acid synthase. Claim 21 includes the limitation “wherein the soybean does not contain (i) a recombinant construct comprising a sequence encoding a glutamyl tRNA reductase, or a truncated portion thereof, (ii) a recombinant construct comprising a sequence encoding a ferrochelatase, (iii) a recombinant construct comprising a glutamyl tRNA reductase binding protein and (iv) a recombinant construct comprising an aminolevulinic acid synthase”. 
The broadest reasonable interpretation of Claim 22 is that the modifications it recites are made to endogenous genes encoding a glutamyl tRNA reductase, a ferrochelatase, a glutamyl tRNA reductase binding protein and an aminolevulinic acid synthase. However, plants lack a gene encoding aminolevulinic acid synthase. Thus, in order to contain a mutation in a gene encoding aminolevulinic acid synthase as recited in claim 22, the plant would require an exogenous gene inserted into its genome. Therefore, as currently drafted, claim 22 is rejected as being of improper form for failing to include all the limitations of the claim from which it depends. 
Claim 25 recites a modification to the soybean seed of claim 22, wherein the seed has one or more nucleotide insertions, deletions, or substitutions into a gene encoding a glutamyl tRNA reductase. However, claim 22, from which claim 25 depends, already includes this limitation using identical wording. Thus claim 25 is rejected as being of improper form for failing to further limit the claim from which it depends.
Claim 26 recites a modification to the soybean seed of claim 22, wherein the seed has one or more nucleotide insertions, deletions, or substitutions into a gene encoding a ferrochelatase. However, Claim 22, from which Claim 26 depends, already includes this limitation using identical wording. Thus Claim 25 is rejected as being of improper form for failing to further limit the claim from which it depends.
Claim 27 recites a modification to the soybean seed of claim 22, wherein the seed has one or more nucleotide insertions, deletions, or substitutions into a gene encoding a glutamyl tRNA reductase binding protein. However, Claim 22, from which Claim 27 depends, already includes this limitation using identical wording. Thus Claim 27 is rejected as being of improper form for failing to further limit the claim from which it depends.
Claim 28 recites a modification to the soybean seed of claim 22, wherein the seed has one or more nucleotide insertions, deletions, or substitutions into a gene encoding an aminolevulinic acid synthase. However, Claim 22, from which Claim 28 depends, already includes this limitation using identical wording. Thus Claim 28 is rejected as being of improper form for failing to further limit the claim from which it depends.
Claim 29 recites the soybean seed of claim 21, wherein the seed has a pink color in a transverse section of the seed. Claim 21 includes the limitation “wherein the soybean seed comprises leghemoglobin in the seed in an amount of at least .5% total seed protein”. Further the instant specification discloses that “red” soybeans had leghemoglobin levels as low as .23% of total protein (paragraph 188—190; Table 8). Consequently, it follows that any seed with all of the limitations of Claim 21, would also include the limitation of “a pink color in a transverse section”.  Thus Claim 29 is rejected as being of improper form for failing to further limit the claim from which it depends. 
Claim 30 recites the soybean of Claim 21, wherein the seed comprises a leghemoglobin protein in an amount of at least .5% of total protein. Claim 21, from which claim 30 depends, already includes this limitation using identical wording. Thus Claim 30 is rejected as being of improper form for failing to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 30 and 32 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (US20160340411A1) in view of Davis et al (US20190292217A1) and Halwani et al (Frontiers in Plant Science, 2019).
The claims are broadly drawn to a transgenic soybean seed comprising a recombinant polynucleotide encoding a leghemoglobin protein with 95% identity to SEQ ID NO:2 and modifications to regulatory domains or coding regions of genes encoding glutamyl tRNA reductase, ferrochelatase, glutamyl tRNA reductase binding protein and aminolevulinic acid synthase, the products of the seed, and methods comprising making and refining the products. 
Fraser et al teaches a recombinant plant (which can be a soybean seed (paragraphs 7, 93, and 152) producing a heme-containing polypeptide and comprising at least one exogenous nucleic acid encoding a heme-containing polypeptide (Claim 19, paragraphs 007. 008), said exogenous nucleic acid further comprising a regulatory control element (Claim 20; paragraphs 7-8), and wherein said regulatory element is a promoter (Claim 21, paragraph 7). Fraser et al also teaches the plant of Claim 19, wherein the heme-containing polypeptide is selected from a group including a leghemoglobin (Claim 23, paragraph 14) and wherein the heme-containing polypeptide has at least 60% sequence identity to an amino acid sequence set forth in SEQ ID NOs: 1-31 (Claim 25, paragraph 14). An alignment of Fraser et al SEQ ID NO: 4 and the instant SEQ ID NO: 2 shows 100% identity: 
Publication No. US20160340411A1
CURRENT FILING DATE: 2016-03-11
PRIOR APPLICATION NUMBER: US 61/908,689
PRIOR FILING DATE: 2013-11-25
PRIOR APPLICATION NUMBER: US 61/876,676
PRIOR FILING DATE: 2013-09-11
SEQ ID NO 4
LENGTH: 145
TYPE: PRT
ORGANISM: Glycine max
US-15-021-447-4
Query Match             100.0%;  Score 721;  DB 16;  Length 145;
Best Local Similarity   100.0%;  
Matches  145;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGAFTEKQEALVSSSFEAFKANIPQYSVVFYTSILEKAPAAKDLFSFLSNGVDPSNPKLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGAFTEKQEALVSSSFEAFKANIPQYSVVFYTSILEKAPAAKDLFSFLSNGVDPSNPKLT 60

Qy         61 GHAEKLFGLVRDSAGQLKANGTVVADAALGSIHAQKAITDPQFVVVKEALLKTIKEAVGD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHAEKLFGLVRDSAGQLKANGTVVADAALGSIHAQKAITDPQFVVVKEALLKTIKEAVGD 120

Qy        121 KWSDELSSAWEVAYDELAAAIKKAF 145
              |||||||||||||||||||||||||
Db        121 KWSDELSSAWEVAYDELAAAIKKAF 145

Regarding the negative limitations of the instant Claim 21, the recombinant construct taught by Fraser et al and comprising a promoter sequence and nucleotide sequence encoding a leghemoglobin polypeptide does not include any limitations directed to protein storage vesicle targeting sequences. Additionally, Fraser et al does not disclose any recombinant constructs comprising a sequence encoding a glutamyl tRNA reductase, a ferrochelatase, a glutamyl tRNA reductase binding protein or an aminolevulinic acid synthase.  
Fraser et al teaches that the protein (polypeptide) may be expressed in a tissue that it is not normally found at 1 fold, 2 fold, 3 fold, 4, fold, 5 fold, 6 fold, 7 fold, 8 fold, 9 fold, 10 fold or more higher or lower than the levels of the native target protein in the tissue in which it is normally found (paragraph 112).
Fraser et al also teaches that polypeptides in the heme biosynthesis pathway can be modulated that the modulation can be at the DNA, RNA, or protein level; and that the modulation of polypeptides in the pathway can refer to increasing the levels and/or activity of an activator of the pathway or to decreasing the levels and/or activity of a suppressor of the pathway (paragraph 163) Further, the modulation can refer to modulation of transcription, translation, subcellular localization, localization to different tissues, timing of expression, folding, affinity for binding partners, and the like. Modulation can occur at the DNA level (e.g., knock-out the gene, knock-in an enhancer/promoter element; paragraph 164).
Fraser et al also teaches a method of producing a heme-containing polypeptide from a transgenic plant containing a recombinant construct encoding the polypeptide comprising growing the plant and purifying the polypeptide from a tissue of the plant (Claim 27), wherein the tissue can comprise leaf, roots, stems or seeds (claim 28). Further Fraser et al disclose that the heme content, the number of polypeptides that are bound to the heme moiety (i.e. hemelated with an iron group) can be can be 1--100% (paragraph 178).
Fraser et al does not teach genes encoding glutamyl tRNA reductase, ferrochelatase, glutamyl tRNA reductase binding protein and aminolevulinic acid synthase or modifications to these genes. Fraser also fails to teach that expressing these genes or their or variants can increase the amount of leghemoglobin complex in soybean seeds. Fraser does not teach concentration of the native target protein in the tissues in which it is normally found.
Halwani et al teaches that native leghemoglobin levels in soybean root nodules range from 10.3 to 45.9 mg g -1 (page 3, table 2; page 4 table 3) which is roughly 1 – 4.5% of the total weight and which would be an even higher percentage of the total protein present given that total weight includes all elements of the root nodule (e.g. polysaccharides comprising the cell wall).
Davis et al teaches the polypeptides ferrochelatase, glutamyl-tRNA reductase binding protein, truncated glutamate tRNA reductase protein, and aminolevulinic acid synthase (paragraph 24), that they are part of the heme biosynthetic pathway and that overexpressing one or more in addition to a heme polypeptide can lead to increased heme loading of the heme polypeptide (paragraphs 24-30). Davis et al further teaches that the polypeptides above can include variants comprising mutations, substitutions, deletions, and insertions (paragraph 25).  
Regarding claim 21, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of making recombinant plants or plant cells comprising leghemoglobin as taught by Fraser et al to apply them to soybean seeds. One would have been motivated to do so because Fraser et al explicitly teaches applying their method and construct to soybean plants (Glycine max; claim 26, paragraph 7) and expressing the exogenous nucleic acid of the recombinant construct in the seed (bean) of the plant. 
Fraser teaches that the exogenous heme polypeptide can occur at levels up to 10 times greater or lower than the level at which it occurs naturally. Halwani et al teaches that native leghemoglobin levels in soybean root nodules range from roughly 1 – 4.5% of the total weight. Thus the soybean seed comprising leghemoglobin taught by Fraser et al would have leghemoglobin in the seed in an amount of at least .1% to 45% total seed protein.

Regarding claims 22 and 25-28, before the effective filing date of the claimed invention it would have been obvious one of ordinary skill in the art to modify the method of making transgenic soybean seeds as taught by Fraser et al to include nucleotide insertions, deletions, or substitutions to genes encoding the polypeptides ferrochelatase, glutamyl-tRNA reductase binding protein, truncated glutamate tRNA reductase protein, and aminolevulinic acid synthase taught by Davis et al. One of ordinary skill in the art would have been motivated to do so because Davis et al teaches that overexpressing these genes or their variants in combination with a heme polypeptide, such as leghemoglobin, can lead to an increased heme content of said polypeptides, which one skilled in the art would recognize as a desirable outcome for products intended to be used in plant-based meat substitutes. 
	Regarding claims 23, before the effective filing date of the claimed invention It would have been obvious to one of ordinary skill in the art to make a modification in a regulatory domain of a ferrochelatase, glutamyl-tRNA reductase binding protein, truncated glutamate tRNA reductase protein, or aminolevulinic acid synthase as Fraser teaches modifying genes in the gene heme biosynthesis pathway to increase their activity (paragraph 163) and that this modification can be to a regulatory region (paragraph 164). 
	Regarding claims 24, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to make a modification in a coding sequence of a ferrochelatase, glutamyl-tRNA reductase binding protein, truncated glutamate tRNA reductase protein, or aminolevulinic acid synthase as Davis et al teaches deleting a transmembrane domain from ferrochelatase to increase its solubility (paragraphs 25-26).
	Regarding claims 29 and 30, as discussed above, growing the transformed plant would result in leghemoglobin levels of at least 0.5%. This would inherently result in seeds with a pink color in transverse section. Given Halwani et al teaches that native leghemoglobin levels in soybean root nodules range from 10.3 to 45.9 mg g -1 (page 3, table 2; page 4 table 3) which is roughly 1 – 4.5% of the total weight, one of ordinary skill in the art would expect the plants produced by Fraser et al in view of Davis et al and Halwani et al would have leghemoglobin in the seed in an amount of at least .1% to 45% total seed protein. The teachings of the instant specification (paragraph 188—190; Table 8) teach that “red” soybeans had leghemoglobin levels as low as .23% of total protein.
	Regarding claims 32 and 33, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to make meal and isolate from the soybean seed to extract the polypeptides.  Fraser et al teaches producing a heme-containing polypeptide from a transgenic plant comprising growing the plant and purifying the polypeptide from the seed of the plant (Claims 27—28, paragraph 8). Fraser et al also discloses that 1—100% of the polypeptides can be hemelated with an iron group (paragraph 178). Given that the seeds contain at least .5% leghemoglobin, the meal and isolate, which are by their nature at least as concentrated as the starting product, would be expected to contain at least .5% leghemoglobin. 
	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (US20160340411A1) in view of Davis et al (US20190292217A1) and Halwani et al (Frontiers in Plant Science, 2019) as applied to claims 21 – 30 and 32 – 33 above, and further in view of Ju et al (US 20150118730 A1). 
The claim is drawn to a method for processing soybean meal comprising contacting the meal with at least one of a cellulase, a hemicellulase, and a pectinase under conditions sufficient to degrade the polysaccharides in the meal and filtering the permeant from the residue. 
The teachings of Fraser et al in view of Davis et al are detailed above. 
Although these references teach the soybean seed of claim 21, they do not teach a method for for processing soybean meal comprising contacting the meal with at least one of a cellulase, a hemicellulase, and a pectinase under conditions sufficient to degrade the polysaccharides in the meal and filtering the permeant from the residue. Ju et al remedies this deficiency
Ju et al teaches a method of separating protein from protein-containing material comprising the steps of combining a protein-containing material derived from plant seeds with a liquid enzyme medium comprising at least one cellulase, at least one hemicellulase, and at least one pectinase; agitating the product, wherein said liquid enzyme medium will hydrolyze the polysaccharides and oligosaccharides contained in said protein-containing material into saccharides that are soluble in said liquid enzyme medium; and separating and collecting the solid protein material from the monosaccharide containing liquid enzyme medium (Claim 1, paragraph 16 and 134). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the arts to combine the methods and constructs Fraser et al and Davis et al with the teachings of Ju et al to extract protein from a soybean seed comprising leghemoglobin using enzymatic digestion. One would have been motivated to do so because Ju et al suggest the use of their method to extract protein from soybean meal to produce protein rich extracts suitable for human food production (paragraph 2). 
Claims 34--35 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (US20160340411A1) in view of Davis et al (US20190292217A1) and Halwani et al (Frontiers in Plant Science, 2019) as applied to claims 21 – 30 and 32 – 33  and further in view of Damude et al (WO2015017510A1). 
The claims are broadly drawn to a method to produce soybean meal and isolate comprising leghemoglobin and high oleic acid and extracting leghemoglobin from the meal or isolate. 
The teachings of Fraser et al are discussed above. 
Fraser et al does not teach a soybean seed comprising high oleic acid, processing said soybean or combining it with a soybean containing leghemoglobin. 
Damude et al teaches a soybean comprising high oleic acid (page 2, lines 3-5; page 3 lines 9-13; claims 1-3) processing the soybeans to produce a meal from which other products, such as protein, can be obtained, and blending said products to create blended protein or oil products (page 5 lines, 30-32; page 6; lines 1-5; claims 9 and 11). 
It would have been obvious to one of ordinary skill in the arts at the time the invention was made to combine the teachings of Fraser et al and Damude et al to produce a meal containing soybeans comprising leghemoglobin and high oleic acid and extracting leghemoglobin. Producing meal or isolate as an intermediate product in the processing of plant products is well known in the arts. One would have been motivated to combine the soybeans comprising leghemoglobin and soybeans comprising high oleic acid because Damude teaches that products contain high oleic oils have improved flavor over longer periods of time. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEKSANDAR RADOSAVLJEVIC whose telephone number is (571)272-8330. The examiner can normally be reached Monday--Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEKSANDAR RADOSAVLJEVIC/               Examiner, Art Unit 1662                                                                                                                                                                                         

/Anne Kubelik/               Primary Examiner, Art Unit 1662